PER CURIAM.
Order affirmed, without costs, on respondent executing and filing within 10 days a bond; with sureties, in the penalty of $10,000, conditioned for the restoration of the sum paid to him by the administrator, and interest, in case such restoration may hereafter be directed; bond to be approved as to form and sufficiency of securities by the surrogate. If the respondent fails to give the bond within the time aforesaid, then order reversed, with $10 costs and disbursements to the appellant. See 159 N. Y. Supp. 494, and 60 N. Y. Supp. 65.